Citation Nr: 1019671	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-20 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than September 28, 
2006 for grant of service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In his statements to the Board, the Veteran has argued that 
while the RO denied his initial claim for entitlement to 
service connection for PTSD because he did not have a 
diagnosis of PTSD, in fact, records from the Lake County 
Mental Health VetCenter showing a diagnosis of PTSD were 
received by the RO in July 2003, a month before the August 
2003 rating decision denying the Veteran's initial claim for 
entitlement to service connection for PTSD was issued.  

The Board finds the Veteran has raised the issue of whether 
there was clear and unmistakable error (CUE) in the August 
2003 rating decision.  The claim of entitlement to an 
effective date earlier than September 28, 2006 for grant of 
service connection for PTSD is a separate and distinct claim 
from the claim of CUE in a prior unappealed rating action.  

The the issue of CUE has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The issue of entitlement to service connection for PTSD 
was denied in an August 2003 rating decision; the Veteran did 
not appeal.  

2.  The Veteran submitted his application to reopen his claim 
for entitlement to service connection for PTSD on September 
28, 2006.




CONCLUSIONS OF LAW

1.  The August 2003 rating decision that denied a claim of 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The criteria for entitlement to an effective date earlier 
than September 28, 2006 for service connection for PTSD has 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran filed an initial claim for entitlement to service 
connection for PTSD in August 2002.  In August 2003, the RO 
denied the Veteran's claim, and he did not appeal.  

On September 28, 2006, the Veteran's application to reopen 
his prior claim was received by VA.  In April 2007, the RO 
reopened the Veteran's claim, granted entitlement to service 
connection for PTSD, and assigned a 70 percent disability 
rating effective September 28, 2006, the date the Veteran's 
reopened claim was received.  The Veteran has appealed this 
effective date, arguing he should receive benefits from 
August 2002, when he filed his first claim.  

38 U.S.C.A. § 5110(a) states, "unless specifically provided 
otherwise in this chapter, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a) (West 2002).  

The regulation implementing 38 U.S.C.A. § 5110 provides that 
the effective date of a final claim, reopened based on 
submission of new and material evidence, where that evidence 
is other than service department records, will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A.  § 5110(a); 38 C.F.R. § 
3.400(q),(r) (2009).

The Veteran has argued that he should be granted benefits 
from August 2002 when he filed his initial claim for 
entitlement to service connection for PTSD because the RO 
denied his claim because they determined he had no diagnosis 
of PTSD, when in fact there was a diagnosis of PTSD of record 
prior to the initial RO decision.  

Even if the Board accepts as true that the RO did not address 
evidence highly favorable to the Veteran's claim, this is not 
grounds to award an earlier effective date.  It appears that 
the Veteran has actually attempted to raise the issue of 
clear and unmistakable error in the August 2003 rating 
decision; however, as the RO has not addressed this issue, it 
must be referred back to the RO for appropriate development.  

Regarding the Veteran's claim for an earlier effective date, 
he did not appeal the August 2003 decision and that decision 
became final.  There is no evidence of record that the 
Veteran attempted to reopen his claim prior to September 
2006, when his application to reopen was received.  As the 
effective date of a reopened final claim will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later, the Veteran cannot be entitled to an 
effective date earlier than September 28, 2006, the date his 
claim to reopen was received by the RO.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q),(r).  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).

The Board has considered the issue of whether the claim of 
CUE in a prior rating action and entitlement to an effective 
date earlier than September 28, 2006 for the grant of service 
connection for PTSD are inextricably intertwined.  If CUE is 
found in the prior rating action, the RO will be required to 
reassess the effective date of service connection for PTSD 
without consideration of the Board's decision in this case.  
However, unless, and until, CUE is found, the effective date 
of the award of service connection must be September 28, 2006 
under the law.  Therefore, the undersigned believes we can 
proceed to adjudicate the only issue now before the Board.  
See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (barring de 
novo consideration of effective dates after finality attached 
to a VA decision).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, the VCAA duty to notify was satisfied by a November 
2006 letter sent to the Veteran prior to the April 2007 
rating decision.  This letter informed the Veteran of what 
evidence was required to reopen his claim and to substantiate 
his claim, as well as VA and the Veteran's respective duties 
for obtaining evidence.  The Veteran was also informed of how 
VA assigns disability ratings and effective dates.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, 
as well as VA and private treatment records.  The Veteran was 
also afforded a VA examination in December 2006.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


